DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 3, 11 and 20 are objected to because of the following informalities:  “around the the three axes” should be –around the three axes--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 7-10 and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. No. 2010/0225582 A1 to Ohta et al.
As to claim 1, Ohta discloses a pointing method comprising:
x, gy, gz) corresponding to respective projections of gravity acceleration (g) on three axes (X, Y, Z) of a three dimensional (3D) reference system associated with a pointing electronic device, generated by a sensor-fusion algorithm from joint processing of an acceleration signal, indicative of acceleration acting on the pointing electronic device along the three axes (X, Y, Z) of the 3D reference system (Fig. 2, 7, 14 and 15, paragraphs 0185-0194, where CPU (10) receives an acceleration vector (Va1) based on the signal received from sensor (37) in step (S11)), and of a gyroscope signal (Gyro), indicative of angular rate of rotation of the pointing electronic device around the three axes of the 3D reference system (Fig. 14-16, paragraphs 0204-0214, where the rate of rotation is calculated in steps (S32, S33, S35));
implementing a roll-compensation of the gyroscope signal (Gyro) as a function of the gravity vector (g) to determine a roll-compensated gyroscope signal (Gyro') (Fig. 14 and 16, paragraphs 0211-0215, where roll-compensation is performed in steps (S34, S36)); and
generating screen-frame displacement data for a screen frame based on the roll- compensated gyroscope signal (Gyro') (Fig. 14-16, paragraphs 0013 and 0218, where display control is performed in step (S8) based on the correction process determined in steps (S5-S7)).
As to claim 2, Ohta discloses the pointing method, wherein implementing the roll-compensation of the gyroscope signal (Gyro) comprises applying a roll-rotation matrix to the gyroscope signal (Gyro), to determine the roll-compensated gyroscope signal (Gyro'), and wherein the roll-rotation matrix is determined based on components x, g'z) of a re-normalized gravity vector (g') along a first axis (X) and, respectively, along a second axis (Z) of the 3D reference system (Fig. 2 and 16, paragraphs 0211-0216, where roll-compensation is performed by using the matrices in equations (10, 12)).
As to claim 7, Ohta discloses limitations similar to claim 1.
As to claim 8, Ohta discloses the pointing electronic device, further comprising:
an accelerometer sensor, configured to generate the acceleration signal, indicative of the acceleration acting on the pointing electronic device along the three axes (X, Y, Z) of the 3D reference system associated with the pointing electronic device (Fig. 5, paragraph 0114, acceleration sensor (37));
a gyroscope sensor, configured to generate the gyroscope signal (Gyro), indicative of the angular rate of rotation of the pointing electronic device around the three axes (X, Y, Z) of the 3D reference system associated with the pointing electronic device (Fig. 7, paragraph 0117, where gyroscope unit (7) includes gyroscopes (55, 56)); and
a sensor-fusion processing stage, configured to jointly process the acceleration signal and the gyroscope signal (Gyro), to generate the gravity vector (g) (Fig. 7, paragraph 0136, where the microcomputer (42) processes the signals from the gyroscope unit (7) and acceleration sensor (37)).
As to claim 9, Ohta discloses the pointing electronic device, wherein the accelerometer sensor, the gyroscope sensor and the sensor-fusion processing stage are integrated in a same hardware module (Fig. 3 and 7, paragraphs 0117-0120, where the acceleration sensor (37), gyroscope unit (7) and microcomputer (42) are connected 
As to claims 10 and 19, Ohta discloses limitations similar to claim 2.
As to claim 15, Ohta discloses the pointing electronic device, further comprising a communication interface configured to transmit the screen-frame displacement data to a host apparatus having a display defining the screen frame (Fig. 1 and 2, paragraphs 0100-0102, where controller (5), which is the pointing electronic device, communicates with game apparatus (3) via antenna (23)), wherein the screen-frame displacement data is configured to control movement of a displayed element on the screen frame (Fig. 1 and 2, paragraph 0027, where CPU (10) is the main controller which controls the placement of the cursor).
As to claim 16, Ohta discloses limitations similar to claim 1.  In addition, Ohta discloses a host apparatus coupled to the pointing electronic device, wherein the host apparatus comprises:
a communication interface configured to communicate with the pointing electronic device and receive the screen-frame displacement data (Fig. 1 and 2, paragraphs 0100-0102, where controller (5), which is the pointing electronic device, communicates with game apparatus (3) via antenna (23));
a display defining the screen frame (Fig. 1 and 2, paragraph 0099, where television (2) has a display); and

As to claims 17 and 18, Ohta discloses limitations similar to claims 8 and 9, respectively.
Allowable Subject Matter
Claims 3-6, 11-14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record alone, or in combination, fail to teach, disclose, or render obvious, “wherein the roll-compensated gyroscope signal (Gyro') is determined based the following expression:

    PNG
    media_image1.png
    73
    341
    media_image1.png
    Greyscale
 ST-19-CA-o1o2USo1-14-
where is a roll rotation angle, Gyro is the gyroscope signal with components [Gyrox, Gyroy, Gyroz] and Gyro' is the roll-compensated gyroscope signal with components [Gyro'x, Gyro'y, Gyro'z] around the the three axes (X, Y, Z) of the 3D reference system associated with the pointing electronic device; and wherein the quantities cos and sin are determined according to the following expressions:

    PNG
    media_image2.png
    88
    93
    media_image2.png
    Greyscale

where g'x and g'z are the components of the re-normalized gravity vector (g') along a first axis (X) and, respectively, along a second axis (Z) of the 3D reference system”, in combination with the other limitations set forth in claim 3.
	Claims 11 and 20 have similar allowable limitations as claim 3.
	Claims 4-6 and 12-14 are dependent on claims 3 and 11.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEETA YODICHKAS whose telephone number is (571)272-9773. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

ANEETA YODICHKAS
Primary Examiner
Art Unit 2627



/ANEETA YODICHKAS/           Primary Examiner, Art Unit 2627